Case 2:19-cv-00429-ES-CLW Document 58 Filed 05/28/21 Page 1 of 1 PageID: 1243




FLASTER/GREENBERG PC
By:    Adam E. Gersh, Esquire
Commerce Center
1810 Chapel Avenue West
Cherry Hill, NJ 08002
(856) 382-2246
Adam.Gersh@flastergreenberg.com
Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 M&B IP ANALYSTS, LLC,                               :
                                                     :
                            Plaintiff,               :
                                                     :
             v.                                      :     C.A. No. 2:19-cv-00429
                                                     :
 CORTICA-US, INC., and CORTICA, LTD.,                :       NOTICE OF MOTION FOR
                                                     :     LEAVE TO AMEND ITS ANSWER
                            Defendants.                    TO INCLUDE COUNTERCLAIMS
                                                     :


         PLEASE TAKE NOTICE on June 21, 2021, or as soon thereafter as counsel may be

heard, Defendant Cortica, LTD. (“Cortica”) will move this Court for an Order granting Cortica

leave to amend its Answer to include Counterclaims pursuant to Local Civil Rules 7.1 and 15.1,

and pursuant to the Court’s Scheduling Order of March 26, 2021.

         In support of this Motion, Defendant incorporates herein by reference the attached

Memorandum of Law and exhibits.

         A proposed form of order is submitted herewith.

         Oral argument is requested only if this Motion is opposed.

                                     FLASTER/GREENBERG P.C.
                                     Attorneys for Defendants Cortica-US, Inc.
                                     and Cortica, LTD.

 Dated: May 28, 2021                 By: /s/ Adam E. Gersh
                                     Adam E. Gersh, Esquire


                                                 1
8308038 v1
